         Case 2:21-cv-00155-JAM-JDP Document 14 Filed 03/19/21 Page 1 of 6


1    SIMON J. FRANKEL (Bar No. 171552)
     COVINGTON & BURLING LLP
2    Salesforce Tower, 415 Mission Street
     San Francisco, California 94105-2533
3
     Telephone: + 1 (415) 591-6000
4    Facsimile: + 1 (415) 591-6091
     Email: sfrankel@cov.com
5
     ERIC C. BOSSET*
6    MARIANNE F. KIES*
     COVINGTON & BURLING LLP
7    One CityCenter, 850 Tenth Street, NW
8    Washington, District of Columbia 20001-4956
     Telephone: + 1 (202) 662-6000
9    Facsimile: + 1 (202) 778-6000
     Email: ebosset@cov.com, mkies@cov.com
10   *Admitted pro hac vice
11   Attorneys for Defendant
12   SHOE SHOW, INC.

13   [Plaintiff’s counsel on signature page]

14

15                               UNITED STATES DISTRICT COURT

16                        FOR THE EASTERN DISTRICT OF CALIFORNIA

17                                      SACRAMENTO DIVISION

18   VALERIE BROOKS, individually and                       Case No.: 2:21-cv-00155-JAM-JDP
     on behalf of all others similarly
19
     situated,
                                                            JOINT STIPULATION AND ORDER TO
20                                                          CONTINUE INITIAL DISCOVERY
          Plaintiff,
                                                            DEADLINES
21
          v.
22                                                          Complaint Filed: Jan. 26, 2021
     SHOE SHOW, INC. d/b/a SHOE SHOW
23                                                          Motion to Dismiss Filed:
     MEGA, a North Carolina
                                                            February 24, 2021
24   corporation; and DOES 1 to 10,
     inclusive,
                                                            Judge: Hon. John A. Mendez
25
                                                            Hearing on Motion to Dismiss:
          Defendant.
26                                                          April 6, 2021
                                                            Time: 1:30 p.m. Pacific Time
27                                                          Courtroom: 6, 14th floor

28

                                                     1
           JOINT STIPULATION AND ORDER TO CONTINUE INITIAL DISCOVERY DEADLINES – No. 2:21-cv-00155
           Case 2:21-cv-00155-JAM-JDP Document 14 Filed 03/19/21 Page 2 of 6


1          Plaintiff Valerie Brooks (“Plaintiff”) and Defendant Shoe Show,

2    Inc. (“Shoe Show”) respectfully submit this joint stipulation to

3    postpone the parties’ Rule 26(f) conference and joint status report,

4    as well as any Initial Case Management Conference (“CMC”) and

5    scheduling order, until after Shoe Show’s pending Motion to Dismiss

6    is resolved.

7          WHEREAS, on January 26, 2021, Plaintiff filed her Complaint (ECF

8    1);

9          WHEREAS, on January 27, 2021, this Court issued a discovery

10   order (the “Order”) directing the parties to confer pursuant to

11   Federal Rule of Civil Procedure (“FRCP”) 26(f), and to submit a joint

12   status report that includes the FRCP 26(f) discovery plan, on or

13   before April 5, 2021 (ECF 4 ¶ 4, ECF 5; see FRCP 6(a)(1)(C));

14         WHEREAS, the Order further contemplates that, upon its review of

15   the parties’ joint status report, the Court will issue a scheduling

16   order or set a CMC (ECF 4 ¶ 5);

17         WHEREAS, on February 24, 2021, Shoe Show filed a Motion to

18   Dismiss the Complaint pursuant to FRCP 12(b)(2) or, alternatively,

19   pursuant to FRCP 12(b)(1) and 12(b)(6) (ECF 10);

20         WHEREAS, Shoe Show’s Motion to Dismiss is presently noticed for

21   an April 6, 2021 hearing (see id.);

22         WHEREAS, this Court’s decision on Shoe Show’s Motion to Dismiss

23   may affect the scope of Plaintiff’s case and the parties’ discovery;

24         WHEREAS, continuing the FRCP 26(f) conference and joint status

25   report will promote efficiency and conserve judicial and party

26   resources by providing time for the parties to consider the Court’s

27   ruling on Shoe Show’s Motion to Dismiss, and the implications of that

28   ruling on the scope and nature of Plaintiff’s case, in connection

                                                      2
            JOINT STIPULATION AND ORDER TO CONTINUE INITIAL DISCOVERY DEADLINES – No. 2:21-cv-00155
         Case 2:21-cv-00155-JAM-JDP Document 14 Filed 03/19/21 Page 3 of 6


1    with preparing the materials antecedent to a CMC and/or scheduling

2    order;

3         WHEREAS, this stipulation is made without prejudice to the

4    parties requesting a further continuance of the FRCP 26(f)

5    conference, joint status report, and any CMC, for good cause shown;

6         WHEREAS, the parties propose to continue the operative deadline

7    for the parties to confer pursuant to Rule 26(f), the operative

8    deadline for the parties to submit a joint status report containing

9    the Rule 26(f) discovery plan, and the issuance of any scheduling

10   order or setting of a CMC by this Court.

11        NOW, THEREFORE, THE PARTIES BY COUNSEL HEREBY STIPULATE AND

12   PROPOSE as follows:

13        1.     The parties’ deadline to confer pursuant to FRCP 26(f)

14               shall be continued to 60 calendar days following the

15               resolution of Shoe Show’s Motion to Dismiss, or pending

16               further order of the Court.

17        2.     The parties’ deadline to submit a joint status report shall

18               also be continued to 75 calendar days following the

19               resolution of Shoe Show’s Motion to Dismiss, or pending

20               further order of the Court.

21        3.     Any and all discovery-related obligations, such as service

22               of initial disclosures pursuant to FRCP 26(a), shall be

23               suspended pending resolution of Shoe Show’s Motion to

24               Dismiss, and pending further order of the Court.

25

26

27

28

                                                     3
           JOINT STIPULATION AND ORDER TO CONTINUE INITIAL DISCOVERY DEADLINES – No. 2:21-cv-00155
         Case 2:21-cv-00155-JAM-JDP Document 14 Filed 03/19/21 Page 4 of 6


1

2    Dated: March 18, 2021                            Respectfully submitted,

3                                                     COVINGTON & BURLING LLP

4                                                     By: /s/ Simon J. Frankel
                                                      Simon J. Frankel
5
                                                      Covington & Burling LLP
6
                                                      Salesforce Tower, 415 Mission St.
7                                                     San Francisco, CA 94105
                                                      Telephone: + 1 (415) 591-6000
8                                                     Facsimile: + 1 (415) 591-6091
                                                      sfrankel@cov.com
9
                                                      ERIC C. BOSSET*
10
                                                      MARIANNE F. KIES*
11                                                    Covington & Burling LLP
                                                      One CityCenter, 850 Tenth St., NW
12                                                    Washington, DC 20001
                                                      Telephone: + 1 (202) 662-6000
13                                                    Facsimile: + 1 (202) 778-6000
                                                      ebosset@cov.com
14                                                    mkies@cov.com
15                                                    *Admitted pro hac vice

16                                                    Attorneys for Defendant
                                                      Shoe Show, Inc.
17

18                                                    WILSHIRE LAW FIRM
19                                                    By: /s/ Thiago Merlini Coelho (as
                                                      authorized on March 17, 2021)
20
                                                      Thiago Merlini Coelho
21
                                                      Wilshire Law Firm
22                                                    3055 Wilshire Blvd., 12th Floor
                                                      Los Angeles, CA 90010
23                                                    Telephone: + 1 (213) 381-9988
                                                      Facsimile: +1 (213) 381-9989
24                                                    thiago@wilshirelawfirm.com
25
                                                      Attorney for Plaintiff Valerie
26                                                    Brooks

27

28

                                                     4
           JOINT STIPULATION AND ORDER TO CONTINUE INITIAL DISCOVERY DEADLINES – No. 2:21-cv-00155
         Case 2:21-cv-00155-JAM-JDP Document 14 Filed 03/19/21 Page 5 of 6


1    SIMON J. FRANKEL (Bar No. 171552)
     COVINGTON & BURLING LLP
2    Salesforce Tower, 415 Mission Street
     San Francisco, California 94105-2533
3
     Telephone: + 1 (415) 591-6000
4    Facsimile: + 1 (415) 591-6091
     Email: sfrankel@cov.com
5
     ERIC C. BOSSET*
6    MARIANNE F. KIES*
     COVINGTON & BURLING LLP
7    One CityCenter, 850 Tenth Street, NW
8    Washington, District of Columbia 20001-4956
     Telephone: + 1 (202) 662-6000
9    Facsimile: + 1 (202) 778-6000
     Email: ebosset@cov.com, mkies@cov.com
10   *Admitted pro hac vice
11   Attorneys for Defendant
12   SHOE SHOW, INC.

13

14                          UNITED STATES DISTRICT COURT

15                     FOR THE EASTERN DISTRICT OF CALIFORNIA

16                               SACRAMENTO DIVISION

17   VALERIE BROOKS, individually and            Case No.: 2:21-cv-00155-JAM-JDP
     on behalf of all others similarly
18   situated,
                                                 ORDER CONTINUING INITIAL
19                                               DISCOVERY DEADLINES
          Plaintiff,
20                                               Complaint Filed: Jan. 26, 2021
          v.
21
                                                 Motion to Dismiss Filed:
     SHOE SHOW, INC. d/b/a SHOE SHOW
22                                               February 24, 2021
     MEGA, a North Carolina
     corporation; and DOES 1 to 10,
23                                               Judge: Hon. John A. Mendez
     inclusive,
                                                 Hearing on Motion to Dismiss:
24                                               April 6, 2021
          Defendant.
                                                 Time: 1:30 p.m. Pacific Time
25
                                                 Courtroom: 6, 14th floor
26

27

28
         Case 2:21-cv-00155-JAM-JDP Document 14 Filed 03/19/21 Page 6 of 6


1         PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, THE COURT

2    ORDERS AS FOLLOWS:

3         1.    The parties’ deadline to confer pursuant to Federal Rule of

4    Civil Procedure 26(f) is hereby reset, from April 5, 2021, to within

5    60 calendar days of a ruling on Shoe Show’s pending Motion to Dismiss

6    (ECF 10), or further order of the Court;

7         2.    The parties’ deadline to submit a joint status report

8    pursuant to Rule 26(f) is hereby reset, from April 5, 2021, to within

9    75 calendar days of a ruling on Shoe Show’s pending Motion to Dismiss

10   (ECF 10), or further order of the Court;

11        3.    Any and all discovery-related obligations, such as service

12   of initial disclosures pursuant to FRCP 26(a), are hereby suspended

13   pending resolution of Shoe Show’s Motion to Dismiss, and further

14   order of the Court; and

15        4.    An initial case management conference shall be rescheduled,

16   and a scheduling order may issue, once the parties confer pursuant to

17   Rule 26(f) and submit a joint status report under the terms of

18   paragraphs 1 and 2 of this Order.

19

20
     DATED:    March 18, 2021                       /s/ John A. Mendez
21
                                                    THE HONORABLE JOHN A. MENDEZ
22                                                  UNITES STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

                                                   2
                    ORDER CONTINUING INITIAL DISCOVERY DEADLINES   – No. 2:21-cv-00155
